         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

            v.                                        CRIMINAL No. 17 CR-10216-DJC

 HAROLD ALTVATER
     Defendant


       The United States recommends that Harold Altvater be sentenced to a term of thirty-six

months of incarceration. Harold Altvater engaged in insider trading by using information

entrusted to him by his wife about her company to make money and avoid losses. He hid his

trading from her and lied to her about it. Altvater’s insider trading cheated other investors who

did not have access to such inside information. The securities markets rely upon both the

actuality and appearance of fair and transparent markets. Altvater also obstructed the

investigation into his conduct by lying in his testimony before the SEC and to government

investigators. He has consistently demonstrated a lack of acceptance of any responsibility for

his own actions or remorse for the harm he has caused, including to his own family members..

Altvater deserves a term of incarceration of three years as punishment for his deliberate

wrongdoing. Such a sentence is also necessary to send an adequate deterrent message to the

many people who have access to inside information from their own or their friends and family’s

work and are tempted to exploit that advantage.

                       I.      SUMMARY OF THE RELEVANT FACTS

       On October 9, 2018, a jury convicted Altvater on three counts of securities fraud. The

jury thereby found that on October 3-4, October 24 and December to January 2014, Altvater

used material non-public information entrusted to him in confidence by his wife to trade in Ariad

                                                  1
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 2 of 14



stock to make money and avoid losses experienced by other investors. The evidence at trial also

demonstrated the following:

        Altvater deliberately and repeatedly traded in Ariad stock despite the fact that his
         wife specifically instructed him not to do so.

        Altvater traded in Ariad stock despite the fact that he knew about the applicable
         insider trading policy at his wife’s company and that his conduct violated it.

        Altvater lied to his wife about his trading when she asked him whether he had traded
         in Ariad stock and hid his trading from her.

        Altvater lied to the SEC in his sworn testimony when he was questioned about the
         trading.

                                           Background

       Until approximately 2011, Altvater worked as an anesthesiologist. Although Altvater

was capable of continuing to work and earn a substantial income as an anesthesiologist, in about

2011, he mostly stopped working as an anesthesiologist and began largely living off his wife’s

income. He then set up a practice for certifying patients for medical marijuana, a business

which has steadily lost money. His wife supported him in that decision, emotionally and

financially. During this time period, Altvater also spent significant time riding his motorcycle

(including riding over 140 miles per hour), and gambling.

       Ariad was a biopharmaceutical company focused on the developing drugs to treat various

forms of cancer. From about September 2006 to March 2014, Altvater’s wife, Maureen Curran

was responsible for drug safety issues at Ariad, including ultimately as senior director of

pharmacovigilance and risk management. In this position, she had responsibility for the

oversight of safety for Ariad’s only marketed drug. She was one of the key players in the

interactions with the FDA about the safety of the drug.



                                                 2
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 3 of 14



       Ariad’s only marketed drug at this time was ponatinib or Iclusig, a drug intended

principally for the treatment of chronic myeloid leukemia and acute lymphoblastic leukemia.

As Ariad’s senior director of pharmacovigilance and risk management, Curran was involved in

regulatory compliance and systems for safety reporting to regulators. As part of her work,

Curran possessed material non-public information concerning Ariad’s efforts to commercialize

Iclusig and other drugs, including information regarding Iclusig’s performance in various clinical

trials, the frequency and nature of adverse events, and Ariad’s negotiations with the Food and

Drug Administration (“FDA”) concerning the drug’s commercialization. Curran was subject to

Ariad’s insider-trading policy, which provided, among other things, that no employee or member

of an employee’s immediate family could buy or sell securities of the company while the

employee was in possession of material non-public information.

       Altvater and his wife shared confidences with each other and Altvater owed his spouse a

duty of trust and confidence. In September and October of 2013, Curran was writing up a

description of each of the patient histories in the Ponatnib trial where there had been serious

cardiovascular adverse events. This was in preparation for a cardiac advisory board about these

adverse events on October 4, 2013. Curran, a former nurse, sought the advice of her husband on

medical issues relating to the write-ups and he assisted her by actually drafting some of the

patient history summaries – which included descriptions of the cardiovascular adverse events.

The existence, number and nature of these events was one of the key issues in the interactions

with the FDA about the safety and marketability of Ponatnib.

                              Count I: The October 3-4, 2013 Trades

       Beginning in September 2013, FDA officials advised Ariad executives, including Curran,


                                                 3
           Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 4 of 14



that the FDA was concerned about the incidence of adverse events in patients being treated with

Iclusig in clinical trials. The FDA sought an urgent meeting in early October because of these

serious concerns about the safety of Iclusig.

          In this same time period, as noted above, Altvater was working with Curran to write

summaries of patient histories for paarticipants in Ariad Iclusig clinical trials who had

experienced serious adverse events.

          On October 1, 2013, Curran told Altvater that she would be flying to Washington, D.C.

early the following morning and returning in the evening.

          On October 2, 2013, Curran and other Ariad executives met with FDA officials who

expressed concern about the increased incidence of adverse events that had been reported among

patients enrolled in clinical trials of Iclusig.

          On that same morning—while Curran was still en route to her meeting at the FDA and

prior to the start of trading—Altvater emailed a friend, Francis MacMillan, and wrote: “Put in

stop loss orders for your shares – if any of this stuff is real it will drop 50 – 70% in a matter of

hours.”

          Altvater himself, however, did not sell any Ariad shares until the following day, after his

wife returned from her meeting at the FDA and cried that night at their home about how badly

the meeting had gone. Then, Altvater on October 3-4, 2013, Altvater sold 6,000 shares of Ariad

stock from two brokerage accounts in his name. This was all of the Ariad shares in Altvater’s

personal brokerage accounts at that time. Altvater sold these shares despite the fact that his wife

had explicitly instructed him not to trade in Ariad stock. Exh. A (Altvater 7/28/2017 SEC

Testimony, at 21-22, 58-59.


                                                   4
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 5 of 14



       On the morning of October 9, 2013, prior to the start of trading, Ariad publicly

announced that, in the wake of adverse events experienced by patients in clinical trials of Iclusig,

it was pausing enrollment in all clinical trials of the drug, and reducing dosages for patients

already enrolled in such trials. That same day, Ariad’s stock price declined by approximately 66

percent. By selling his Ariad shares prior to the October 9 announcement, Altvater avoided a

loss of more than $75,000 on his Ariad investment.

                              Count II: The October 24, 2013 Trade

       Between October 10 and October 15, 2013, Altvater purchased 17,000 shares of Ariad at

in his personal brokerage account. Altvater admitted in his SEC testimony that he hid these

purchases from his wife because he knew she had told him not to trade in Ariad stock. Id. at 88-

89, 97-98.

       On October 24, 2013, Curran participated in a teleconference with FDA officials in

which the FDA’s chief of oncology expressed concern about the continued marketing of Iclusig

and raised the possibility of taking the drug off the market. Shortly after the call concluded,

Curran called Altvater, who immediately sold the 17,000 shares of Ariad he had purchased over

the prior two weeks, for $3.33 per share. Altvater admitted in testimony before the SEC that he

again hid this transaction from Curran because he knew she had instructed him not to trade.

       On October 31, 2013, Ariad announced that, in response to a request by the FDA, it was

temporarily suspending the marketing and commercial distribution of Iclusig in the United

States. That same day, the company’s stock price declined by approximately 44 percent. By

selling his Ariad shares prior to the October 31 announcement, Altvater avoided a loss of nearly

$20,000 on his Ariad investment.


                                                  5
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 6 of 14



                    Count III: The December 2013 and January 2014 Trades

       On November 25, 2013, Ariad’s senior director of regulatory affairs advised Curran and

several other Ariad executives that the company had received feedback from FDA, and that the

company’s goal was to submit documents to the FDA to try to get Iclusig back on the market no

later than December 5, 2013. On December 4, 2013, Ariad submitted these documents to the

FDA.

       On that same day, Altvater purchased 11,500 Ariad shares in his personal brokerage

account. Altvater subsequently advised his friend, MacMillan that MacMillan should increase

his investment in Ariad. On December 13, 2013, MacMillan purchased 1,200 Ariad shares.

Altvater knew, before he made his trade or the tip to MacMillan, that Curran was working on

submissions to the FDA to get Iclusig back on the market. Id. at 103-106.

       On December 20, 2013, Ariad announced that the FDA had approved the immediate

return of Iclusig to the market.

       On January 2, 2014, Altvater sent an email to his friend bearing the subject line:

“Imagine that? Looks like a rocket today.” The email forwarded a press release concerning the

FDA’s approval of revised standards for Iclusig.

       On January 6, 2014, Altvater sold the 11,500 Ariad shares he had acquired one month

earlier, at a price of $6.70 per share, yielding a profit of approximately $21,000.

          Altvater’s False Testimony Before the Securities and Exchange Commission

       The jury’s verdict also demonstrates that Altvater’s gave false testimony before the SEC.

On July 28, 2016, in response to a subpoena from the Securities and Exchange Commission

(SEC), Altvater testified before the SEC. In that testimony, Altvater did admit that his wife had


                                                 6
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 7 of 14



told him not to trade in Ariad stock before the time period of the charged trades and that he had

ignored her and lied to her about whether he was trading in Ariad stock. However, Altvater also

testified falsely that he had not relied upon inside information from Curran in his trading and

gave false explanations as to why he traded at the times he traded. To convict Altvater, the jury

had to find that Altvater traded based upon inside information. Thus, Altvater’s statements that

he traded for reasons other than inside information are necessarily contrary to the jury’s verdict

and false. Set forth below are some examples of his false testimony.

      Asked whether he incorporated anything he learned from Curran into his trading, Altvater
       testified: “Not specifically. It’s hard, you know, when you talk to someone, what
       caused me to trade, there wasn’t a specific thing. It would never have been a large
       factor, and there was never a specific instance.” Id. at 34-35.

      Asked about the October 3 and 4 sales of Ariad stock, and why he made them, Altvater
       testified “there were questions in discussion board . . . there were reports . . . that the
       cardiovascular events were a big deal, and there was a report that there was a study being
       done at M.D. Anderson. . . . The bottom line was I decided to get out of it at this price. . .
       . There seemed to be enough reasons that all the information that there was not going to
       be a long appreciation of this drug because there is enough evidence that it is not going to
       be a front-line therapy.” Id. at 74-81 (explaining purported public reasons for October 3
       and 4 sales of Ariad stock)

      Altvater testified that he did not remember the phone call on October 24 or its substance,
       and he didn’t remember it being tied to any specific trade. Id.

      Altvater testified that his purchase of shares in December 2013 was not based upon
       information about Curran’s submissions to the FDA, but upon public information. Id. at
       107-111.

       Overall, Altvater claimed that his purchases and sales of Ariad stock in 2013 were not

based upon use of insider information he misappropriated from Curran. The jury, however,

concluded otherwise in order to convict him on each of the three counts of securities fraud based

upon a theory of insider trading by misappropriating information entrusted to Altvater in

confidence by his wife.

                                                 7
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 8 of 14



                  II. THE GOVERNMENT’S POSITION ON GUIDELINES

       The United States submits that the guidelines in this case are calculated as follows:

Base Offense Level                          8 (§ 2B1.4(a))

Gain/Loss (Greater than $95K
but not more than $150K):                +8 (§ 2B1.1(b)(1)(E))

Abuse of Trust:                          +2 (§ 2B1.3)

Obstructing the Administration
 of Justice                              +2 (3C1.1)

Total Offense Level:                     20 (33-41 months)

       A.      Calculation of Loss: Altvater’s total gain and loss avoidance from the three

counts is $115,657. As explained at trial by Alexander Scoufis of the Financial Institution

Regulatory Authority, the loss avoidance from Altvater’s trades in Counts I and II is calculated

based upon the difference between the trades Altvater actually made and the amount he would

have lost if he had sold after the relevant material negative information became public. The

gain in Count III is the amount Altvater profited from sale of the shares he purchased in

December 13, 2013 and sold in January 2014, after the positive information became public. 1

The calculations are set forth in the chart below.




1 Altvater made about $5,000 from his 2012 trades based upon inside information and
MacMillan made about $5,000 from his trades based upon Altvater’s tip. None of this conduct,
however, changes the guideline range and the government has not included these amount in its
calculations.


                                                 8
           Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 9 of 14



 Count         Proceeds from Altvater’s         Value of 5,890 shares if sold    Difference:
 I             10/3/-4/13 sales:                on 10/9/13:                      $75,198
               $109,537                         $34,339

 Count II      Proceeds from Altvater’s         Value of 17,000 shares if sold   Difference:
               10/24/13 sale:                   on 10/31/13:                     $19,201
               $56,601                          $37,400

 Count III     Cost of Altvater’s               Proceeds from Altvater’s         Difference:
               12/4/13 purchase:                1/6/14 sale:                     $21,258
               $55,783                          $77,041

 Total                                                                            $115,657
 Benefit


         B.     Abuse of Position of Trust: The crime here involved misappropriating

information from Altvater’s wife in violation of his duty and trust and confidence to his wife.

Thus, it necessarily involved an abuse of a position of private trust under USSG § 3B1.3.

Curran testified that she shared information with her husband about her work in confidence and

expected him not to use it for any other reason and instructed him not to trade in Ariad stock.

She further testified that she provided him specific patient case information because she was

consulting him for his expertise as a physician as well as trusting him as her husband not to use

the information for any purpose other than to assist her. Altvater also testified before the SEC

that she consulted with him about Ariad case histories for his expertise as a physician. Exh. A

at 17-19. Moreover, there was evidence from both Curran at trial and Altvater’s testimony at

the SEC that he handled the couples’ finances and she relied upon him to do so, including

providing him the password to her own account and having him do the trading in that account

Exh. A at 42-46.

         The Court’s instructions to the jury made clear that the jury had to find an abuse of a

                                                  9
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 10 of 14



position of trust in order to find Altvater guilty on the charged theory of securities fraud in this

case. The Court instructed, among other things, as follows:

       In this case, it's alleged that Dr. Altvater's wife, Ms. Curran, was an executive at Ariad
       who, through her work there, came into possession of material, nonpublic information
       about the company. The government further alleges that Ms. Curran shared inside
       information about Ariad with Dr. Altvater with the expectation that the defendant would
       keep the information to himself but Dr. Altvater instead used that information himself to
       trade in Ariad stock and profit or avoid losses.

       The defendant, Dr. Altvater, was not himself an insider at Ariad, but he can nonetheless
       be responsible for insider trading. Insider trading can happen when someone outside of
       the company misappropriates a material, nonpublic information from a company insider
       in violation of a duty of trust and confidentiality that the outsider owed the insider.
       The outsider's undisposed self-serving use of the information with which he was
       entrusted either to buy or sell securities himself or to tip others to do so breaches the
       duty of trust and confidence that he owed the insider. This is the essence of insider
       trading under a misappropriation theory. The outsider secretly misappropriates what he's
       learned from the insider, that is, uses for his own ends the information with which he's
       entrusted.

Exhibit B, Instruction of United States District Judge Denise Casper, 10/5/2019 (draft transcript,

emphasis added.)

       In determining whether there was an abuse of a position of trust pursuant to § USSG

3B1.3, the Court must determine “whether the defendant occupied a position of trust at all; and,

if so, (2) whether the defendant used that position of trust to facilitate or conceal the offense.”

United States v. Nygren, No. 1:16-CR-00106-JAW, 2018 WL 1733980, at *9 (D. Me. Apr. 10,

2018) (quoting United States v. Reccko, 151 F.3d 29, 31 (1st Cir. 1998)). Here, it is clear that

Altvater occupied a position of trust and used position of trust by using inside information

entrusted to him by his wife because the Court’s instructions required to jury to so find in order

to convict.

       Moreover, “[i]n evaluating the first step of the § 3B1.1 enhancement analysis, ‘the


                                                  10
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 11 of 14



relevant inquiry ... is whether a person in fact occupied a position of trust, rather than

whether the person's title or official job description contained a discretionary element.’”

United States v. Sicher, 576 F.3d 64, 72 (1st Cir. 2009) (quoting Chanthaseng, 274 F.3d

586, 589 (1st Cir. 2001)). The plain language of the guidelines as well case law in this

circuit and others supports the application of the enhancement even when the position of

trust is “private” and personal instead of just professional. See, e.g., United States v.

Ellis, 935 F.2d 385, 395 n.9 (1st Cir. 1991) (enhancement applies when defendant

sexually abused young daughter of his common law wife); United States v. Ledesma, 979

F.2d 816, 822 (11th Cir.1992) (affirming enhancement for defendant who had her young

adult daughter bag cocaine and relay drug-related telephone messages because defendant,

as mother, held a position of trust which she abused when she involved her daughter in

the drug conspiracy); United States v. Zamarripa, 905 F.2d 337 (10th Cir.1990)

(imposing enhancement on defendant, a friend of the family of an eight-year-old girl

whom he sexually abused because position as babysitter was one of trust).

       Although these cases predated the 1993 amendment to § 3B1.3's commentary, those

amendments added the proviso to the Advisory Notes that ‘Public or private trust’ refers to a

position . . . characterized by professional or managerial discretion . . . .” 1993 Amendments to

U.S.S.G. § 3B1.3 cmt. n1. Here, Curran entrusted information to Altvater based in part upon his

expertise as a physician relied upon Altvater’s professional discretion in consulting him as a

physician and he exercised managerial discretion over the finances of the couple and the

accounts. For all of these reasons, the abuse of trust enhancement applies to this case and

appropriately captures on of the aggravating factors of the fact of this case – Altvater’s betrayal


                                                  11
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 12 of 14



of his wife’s trust.

        C.      Obstruction: Also, because Altvater testified falsely before the SEC that he had

not used insider information in making his trading – a claim that the jury necessarily rejected

through its guilty verdict, Altvater also committed perjury in his SEC testimony pertaining to the

conduct that forms the basis for the offense of conviction and is subject to the two point

obstruction enhancement pursuant to USSG 3C1.1 and Application Note 4(B). Altvater knew

about the criminal investigation at the time he testified before the SEC. He made a choice to

testify falsely and try to fool investigators into believing that he had traded for some reason other

than his access to inside information. Thus, far from accepting any responsibility for his

actions, Altvater compounded his securities violations with his obstruction of the investigation.

        D. Appropriateness of the Recommended Sentence

        The United States submits a sentence in the middle of that range of 36 months is

appropriate and necessary in this case to punish Altvater’s serious, blatant and unrepentant

criminal conduct. Atlvater had every opportunity and advantage. He had no need for the

money or reason to cheat.

        The securities markets underpin the lifesavings, retirement savings and pensions of many

individual shareholders. Altvater’s conduct cheated many unidentified shareholders.

Moreover, this type of conduct undermines confidence in the public securities markets –

interfering with the ability of companies – including those trying to bring new and lifesaving

drugs to market, to raise capital. As this case demonstrates, it is all too easy to do. For those

who work or have family in the biotech industry, for example, they are constantly learning new

and important development about the drugs in process. The financial incentives to engage in


                                                 12
         Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 13 of 14



such insider trading are enormous. Only the risk of significant jail time is likely to deter such

relatively easy and tempting crimes to those who live and work in an industry with constant

access to the valuable information of others.

       Through his criminal conduct, Altvater also victimized his wife. He got her to share

information with him about her company in the guise of assisting her, or listening to her as a

husband, and then secretly was using that information to trade in Ariad stock, while hiding his

trading from her and lying about it. He knew he was imperiling the job she loved. He knew he

was risking her career and pursuit of a cure for the disease suffered by her father. He knew he

was risking the salary that supported them and their daughter. And when it was discovered, he

continued to lie to her, not tell her the whole truth, and not take any responsibility for his actions.

She supported him emotionally and financially and he just took advantage of her over and over

again. As he himself testified, he even said to Curran “you will suffer, you will never leave

me.” Exh. A at 85.

         A serious term of incarceration is appropriate here, however, not only to justly punish

 Altvater for his conduct and in light of his utter lack of acceptance of responsibility, but also in

 order to fairly administer justice as to those who commit crimes for money. A fair justice

 system requires that such financial crimes bear serious terms of incarceration, just as many non-

 white collar crimes do. It also requires that a person such as Altvater, who had the privileges

 of education, wealth and opportunities for meaningful employment, but commits serious crimes

 not be permitted to avoid significant prison terms when others less fortunate are not. A jail

 term of thirty-six moths is appropriate and not more than necessary here to appropriately punish

 this defendant and send a clear deterrent messages to those who are tempted to take advantage


                                                  13
        Case 1:17-cr-10216-DJC Document 95 Filed 01/09/19 Page 14 of 14



 of their access to corporate information to cheat the public markets and the vast majority of

 ordinary investors.

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney

                                      By:    /s/ Sara Miron Bloom
                                             SARA MIRON BLOOM
                                             Assistant United States Attorney
                                             (617) 748-3265
                                             MICHAEL VITO
                                             Special Assistant United States Attorney

                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) .

                                             ___/s/ Sara Miron Bloom________________
                                             SARA MIRON BLOOM
                                             Assistant United States Attorney



Date: January 9, 2019




                                                14
